DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 13-17 are rejected under 35 U.S.C. 102(a)(2) as being described by Shimizu et al (US 2018/0259652). 
For claim 1, Shimizu et al teach a three-dimensional (3D) reconstruction system based on aerial photography comprising:
an unmanned aerial vehicle (UAV) (e.g. figure 1, UAV 200); 
a ground station (e.g. figure 1, Control device 400); and 
a cloud server (e.g. figure 1, Cloud Server 300), wherein 
the ground station is configured to determine an aerial photography parameter for indicating an aerial photography state of the UAV based on a user operation and transmit the aerial photography parameter to the UAV (e.g. paragraphs 167-168: “…the control device 400 autonomously calculates a flight path that enables more efficient aerial photography, on the basis of various parameters…” paragraph 169: “…Note that the surveyor may be able to correct the flight path created by the control device 400, in image capturing by the camera 210 mounted on the UAV 200…”); 
the UAV is configured to receive the aerial photography parameter transmitted by the ground station; fly based on the aerial photography parameter and control an imaging device carried by the UAV to acquire aerial images during a flight; and transmit the aerial images to the cloud server (e.g. paragraphs 53-54); and 
the cloud server is configured to receive the aerial images and generate a 3D model of a target area based on the aerial images (e.g. paragraphs 53-54).

For claim 2, Shimizu et al teach a 3D reconstruction method based on aerial photography by a UAV and applied to a ground station comprising: 
determining an aerial photography parameter for indicating an aerial photography state of the UAV based on a user operation (e.g. paragraphs 167-168: “…the control device 400 autonomously calculates a flight path that enables more efficient aerial photography, on the basis of various parameters…” paragraph 169: “…Note that the surveyor may be able to correct the flight path created by the control device 400, in accordance with the situation…” paragraph 56: “ In accordance with manipulation by the surveyor, the control device 400 performs wireless communication with the UAV 200, and performs control of the flight of the UAV 200, acquisition of the position of the UAV 200, control of image capturing by the camera 210 mounted on the UAV 200…”););  -37-Client Ref No. 2017F0830US Attorney Docket No. 00203.3372.OOUS

receiving the 3D model of the target area transmitted by the cloud server (e.g. paragraph 90: three-dimension model should be displayed before the construction started for the surveyor). 

For claim 13, Shimizu et al teach a 3D reconstruction method based on aerial photography by a UAV and applied to the UAV comprising:
receiving an aerial photography parameter transmitted by a ground station for indicating an aerial photography state of the UAV (e.g. paragraphs 167-168: “…the control device 400 autonomously calculates a flight path that enables more efficient aerial photography, on the basis of various parameters…” paragraph 169: “…Note that the surveyor may be able to correct the flight path created by the control device 400, in accordance with the situation…” paragraph 56: “ In accordance with manipulation by the surveyor, the control device 400 performs wireless communication with the UAV 200, and performs control of the flight of the UAV 200, acquisition of the position of the UAV 200, control of image capturing by the camera 210 mounted on the UAV 200…”);  -37-Client Ref No. 2017F0830US   -40-Client Ref No. 2017F0830US Attorney Docket No. 00203.3372.OOUS 
flying based on the aerial photography parameter and controlling an imaging device carried by the UAV to acquire aerial images during a flight (e.g. paragraphs 167-168: “…the control device 400 autonomously calculates a flight path that enables more efficient aerial photography, on the basis of various parameters…” paragraph 169:  and 
transmitting the aerial images to a cloud server for the cloud server to generate a 3D model of a target area based on the aerial images (e.g. paragraphs 53-54).
For claim 3, Shimizu et al teach receiving the aerial images transmitted by the UAV; and transmitting the aerial images to the cloud server for the cloud server to generate the 3D model of the target area based on the aerial images (e.g. paragraph 184: “…RAW data and captured image data may be directly transmitted from the position unit and the camera 210 to the cloud server 300 by wireless communication, or may be transmitted to the cloud server 300 via the control device 400…”). 
For claim 14, Shimizu et al teach transmitting the aerial images to the ground station for the ground station to forward the aerial images to the cloud server (e.g. paragraph 184: “…RAW data and captured image data may be directly transmitted from the position unit and the camera 210 to the cloud server 300 by wireless communication, or may be transmitted to the cloud server 300 via the control device 400…”).
For claim 15, Shimizu et al teach the aerial photography parameter includes one or more of a flight route (e.g. flight path, see above), a flight attitude, a flight speed, an imaging distance interval, or an imaging time interval.
Claim 6 is rejected for the same reasons as discussed in claim 15 above.
For claim 8, Shimizu et al teach calculating 3D information of the target area based on the 3D model of the target area (e.g. paragraph 49: “…soil volume survey is performed on the basis of the 3D model data”).

For claim 17, Shimizu et al teach -41-Client Ref No. 2017FO83OUSA Ior'ney Docket No. 00203.3372.OOUS receiving the 3D model of the target area generated by the cloud server based on the aerial images (e.g. paragraph 184: “…In addition, the cloud server 300 may perform wireless communication with the control device 400 to transmit detailed ground position information of the survey marker 100, 3D model data, or a soil volume survey result, for example, to the control device 400.”). 
For claim 16, Shimizu et al teach flying based on the aerial photography parameter and controlling the imaging device carried by the UAV to acquire aerial images during the flight includes: controlling the UAV to take off based on a user operation; controlling the UVA to fly based on the aerial photography parameter and controlling the imaging device carried by the UAV to acquire the aerial images during the flight; and automatically controlling the UAV to return to a landing position when the UAV flies to a designated position (e.g. paragraph 56: “… the control device 400 performs wireless communication with the UAV 200, and performs control of the flight of the UAV 200”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al, as applied to claims 1-3, 6, 8-9, 13-17 above, and further in view of Srivastav et al (US 2009/0291418). 
For claim 4, Shimizu et al teach receiving the 3D model of the target area transmitted by the cloud server (e.g. paragraph 184: “…In addition, the cloud server 300 may perform wireless communication with the control device 400 to transmit detailed ground position information of the survey marker 100, 3D model data, or a soil volume survey result, for example, to the control device 400.” Paragraph 95 of Shimizu et al also suggest “…the control unit 420 functions as a flight path generation unit that autonomously generates a flight path of the UAV 200 on the basis of various types of information…to enable more efficient aerial photography …”). Shimizu et al do not further disclose determining a 3D flight route specified by the user based on the 3D model; and transmitting the 3D flight route to the UAV for the UAV to perform an autonomous obstacle avoidance flight based on the 3D flight route. Srivastav et al teach determining a 3D flight route specified by the user based on the 3D model; and transmitting the 3D flight route to the UAV for the UAV to perform an autonomous obstacle avoidance flight based on the 3D flight route (e.g. paragraph 39). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 3D route for the fly path of Shimizu et to design a fly path to better navigate through obstacle (e.g. paragraph 5, Srivastav et al). 
For claim 18, Shimizu et al teach receiving the 3D model of the target area transmitted by the cloud server (e.g. paragraph 184: “…In addition, the cloud server 300 enable more efficient aerial photography …”). Shimizu et al do not further disclose after receiving the 3D model of the target area generated by the cloud server based on the aerial images further includes: independently planning a flight route based on the 3D model for the UAV to perform an autonomous obstacle avoidance flight. Sivastav et al teach after receiving the 3D model of the target area generated by the cloud server based on the aerial images further includes: independently planning a flight route based on the 3D model for the UAV to perform an autonomous obstacle avoidance flight (e.g. paragraph 39). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 3D route for the fly path of Shimizu et to design a fly path to better navigate through obstacle (e.g. paragraph 5, Srivastav et al).
Claim 19 is rejected for the same reasons as discussed in claim 18 above. 
For claim 20, Shimizu et al do not further disclose after receiving the 3D model of the target area generated by the cloud server based on the aerial images further includes: determining a position of an obstacle based on the 3D model; and adjusting a flight state of the UAV to control the UAV to perform the autonomous obstacle avoidance flight in response to determining the obstacle being located in a flight direction based on a user operation instruction and the position of the obstacle. 
For claim 12, Shimizu et al do not further disclose after receiving the 3D model of the target area transmitted by the cloud server further includes: determining a designated position based on the user operation on the 3D model; acquiring one or more aerial images including the designated position; and outputting the one or more aerial images including the designated position. Srivastav et alt each after receiving the 3D model of the target area transmitted by the cloud server further includes: determining a designated position based on the user operation on the 3D model; acquiring one or more aerial images including the designated position (e.g. figure 9); and outputting the one or more aerial images including the designated position (e.g. abstract: user design route, also paragraph 39). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al, as applied to claims 1-3, 6, 8-9, 13-17 above, and further in view of Kugelmass (US 2014/0316616). 
For claim 5, Shimizu et al teach determining the aerial photography parameter for indicating the aerial photography state of the UAV based on the user operation includes: determining the target area specified by the user based on the user operation (e.g. paragraphs 50, 53: The UAV 200 is flying object that aerially photographs a target region of soil volume survey where the survey marker 100 is installed (by Surveyor)). Shimizu et al do not further disclose acquiring a map resolution specified by the user; and determining photography parameter for indicating the aerial photography state of the UAV based on the target area and the map resolution. Kugelmass teaches acquiring a map resolution specified by the user; and determining photography parameter for indicating the aerial photography state of the UAV based on the target area and the map resolution (e.g. paragraphs 58, 86: “…setting an altitude for unmanned aerial vehicle along the flight path based on the selection of the resolution of the geospatial map and optical system arranged within the unmanned aerial vehicle”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kugelmass into the teaching of Shimizu et al to assemble image acquired by the UAV to meet the resolution, accuracy elected by the user (e.g. paragraph 58, Kugelamss). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al, as applied to claims 1-3, 6, 8-9, 13-17 above, and further in view of Kawaguchi (US 2019/0361435). 
For claim 7, Shimizu et al do not further disclose receiving the 3D model of the target area transmitted by the cloud server includes: determining a first designated area based on the user operation, the first designated area being located in the target area; transmitting a download request for acquiring a 3D model of the first designated area to the cloud server; and receiving the 3D model of the first designated area returned by the cloud server based on the download request. Kawaguchi teaches receiving the 3D model of the target area transmitted by the cloud server includes: determining a first designated area based on the user operation, the first designated area being located in the target area; transmitting a download request for acquiring a 3D model of the first designated area to the cloud server; and receiving the 3D model of the first designated area returned by the cloud server based on the download request (e.g. paragraph 69, “…the UAV controller 110 may obtain the stereo information related to the stereo shape of the object existing in the surrounding of the UAV 100 by referencing to a three-dimensional map database managed by a network server). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kawaguchi into the teaching of Shimizu et al to allow the UAV to fly to the target location easily (e.g. paragraphs 5-6). 

Claims 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al, as applied to claims 1-3, 6, 8-9, 13-17 above, and further in view of Robert et al (US 2017/0193693). 
For claim 10, Shimizu et al do not further disclose determining a second designated area based on the user operation, the second designated area being located in the target area;  -39-Client Ref No. 2017F0830US Attorney Docket No. 00203.3372.OOUSacquiring two or more timepoints specified by the user; and sequentially outputting a 3D model of the second designated area based at the two or more timepoints in chronological order. Robert et al teach determining a second designated area based on the user operation, the second designated area being located in the target area;  -39-Client Ref No. 2017F0830US Attorney Docket No. 00203.3372.OOUSacquiring two or more timepoints specified by the user; and sequentially outputting a 3D model of the second designated area based at the two or more timepoints in chronological order (E.g. paragraph 76). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Robert et al into the teaching of Shimizu et al to integrate time discrete 3D scenes reconstruction into various field operation and allow user capabilities to track and monitor a site over time in 3D environment (e.g. paragraph 9, Robert et al) to improve convenience for user. 
For claim 11, Shimizu et al teach displaying the 3D model of the target area to the user through a display interface of the ground station (e.g. paragraph 184: “…In addition, the cloud server 300 may perform wireless communication with the control device 400 to transmit detailed ground position information of the survey marker 100, 3D model data, or a soil volume survey result, for example, to the control device 400.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484